Title: From Thomas Jefferson to Benjamin Carter Waller, 9 October 1794
From: Jefferson, Thomas
To: Waller, Benjamin Carter



Sir
Monticello Oct. 9. 1794.

I recieved in due time your favor of Aug. 2. and proposed to have had the pleasure of meeting you in Richmond on the 20th. inst. according to your appointment. But about the beginning of September, I was attacked by a violent rheumatism, which after keeping me so long in constant agony, leaves me no prospect of release from my confinement within any given term of time. And were it now to leave me, I should not be able to undertake a journey by the time appointed. This however is of no consequence to the settlement of Mr. Welch’s and Mr. Wayles’s matter as Mr. Eppes is the acting executor, and the only one who has any knowlege of Mr. Wayles’s affairs, my continual absence having withdrawn me from them at a very early period. I therefore wrote to him in time for him to meet you, and notified to him, as I do now to you, my acquiescence in whatever he shall agree with you.My anxiety for a friendly and reasonable arrangement induces me to express my extreme wish to you, that instead of meeting Mr. Eppes at Richmond, you could call on him two or three days before the 20th. at his own house. I have always seen business done more easily and more amicably, where the parties have met in a friendly way and at a private house where they would have the leisure and the dispositions to explain and approximate their opinions, than in a public place, confined to a particular hour, and pressed and interrupted by other business. I am sure you will find in Mr. Eppes the most just dispositions, and I have no doubt of your own, and it is to give fair play to these mutual dispositions, that I make to you this proposition, having informed Mr. Eppes that I would  do so, and therefore prepared him to expect you. I am with great esteem Sir Your most obedt. servt.

Th: Jefferson

